IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-81,755-02


                         IN RE RICHARD CARL PEPPERS, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. A-42,639 IN THE 70TH DISTRICT COURT
                              FROM ECTOR COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that on August 20, 2019, he sent an application for a writ

of habeas corpus to Ector County and that his application has not been forwarded to this Court.

       Respondent, the District Clerk of Ector County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Ector County, or forward a

copy of an order designating issues together with correspondence documenting the date the State

received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX .

R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply with this

order within thirty days from the date of this order.
                            2



Filed: September 23, 2020
Do not publish